Douglas, J.,
concurring in syllabus and judgment. I concur in the judgment and syllabus of the majority but do so for reasons different from those set forth by the majority in its opinion. Hence, I write separately.
There are three prongs to the definition of “final appealable order” in R.C. 2505.02. See, generally, Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St. 3d 86, 541 N.E. 2d 64. The majority chooses the first prong and I think that is incorrect. No matter how the majority attempts to explain away the language of R.C. 2505.02, “* * * in an action which in effect determines the action and prevents a judgment * * *” (emphasis added), the language is still there and will not go away. An order awarding temporary custody to an agency does not determine the action and prevent a judgment. To further dilute the final appealable order definition in this fashion will only cause further confusion. This is especially true when the majority affirms the court of appeals’ dismissal of In re Blackburn Children (No. CA-7636) because no dispositional order had been entered. The obvious solution now for trial courts seeking to protect abused, neglected or dependent children is not to proceed to disposition until the court is satisfied that protracted appeals will not further harm the children).
The second prong of R.C. 2505.02 provides that an order is final and appealable when it is “ * * * an order that affects a substantial right made in a special proceeding * * Clearly, complaints brought in juvenile court pursuant to statute to temporarily or permanently terminate parental rights are “special proceedings.” Such actions were not known at common law. In addition, it is beyond argument that a “substantial right” is affected when parental custody is involved.
Accordingly, if the majority is going to make the awarding of temporary custody to a children services agency a final appealable order, then it would seem that the second prong of R.C. 2505.02 would be the proper way to do so.